IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs December 10, 2002

                   STATE OF TENNESSEE v. GLEN CHANDLER

                  Direct Appeal from the Circuit Court for Hickman County
                        No. 00-5014CR-II    Timothy L. Easter, Judge



                  No. M2002-00207-CCA-R3-CD - Filed September 12, 2003


The appellant, Glen Chandler, was convicted in a jury trial of the offenses of attempted first degree
murder, attempted second degree murder, attempted voluntary manslaughter, and reckless
endangerment. He was sentenced to an effective thirty-eight-years, eleven months and twenty-nine
days sentence. In this appeal the appellant maintains the State failed to carry its burden of proof on
the question of the appellant’s sanity. He also argues that the trial court erred in failing to set aside
the guilty verdict of attempted first degree murder because the proof established that the appellant
was incapable of premeditation.

        After a review of the record and the applicable authorities we conclude that the State is not
under any burden of proof with respect to the question of sanity in a criminal prosecution. We
further find that the appellant has failed to establish that considering the evidence in the light most
favorable to the prosecution, no reasonable trier of fact could have failed to find that the appellant’s
insanity at the time of the offense was established by clear and convincing evidence. Finally, there
is ample proof in the record from which any rational trier of fact could conclude that the appellant
premeditated his attempt to kill Detective James Bentley. Thus, the evidence is sufficient to support
the verdict of attempted first degree murder.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court are Affirmed.

JERRY L. SMITH, J., delivered the opinion of the court, in which GARY R. WADE, P.J., and JAMES
CURWOOD WITT, JR., J., joined.

F. Shayne Brasfield, Franklin, Tennessee, for the appellant, Glen Chandler.

Paul G. Summers, Attorney General & Reporter; David H. Findley, Assistant Attorney General; Ron
Davis, District Attorney General; and Michael J. Fahey, II, Assistant District Attorney General, for
the appellee, State of Tennessee.
                                              OPINION


                                             Background


        On November 14, 1999, Lewis County Sheriff DeWayne Kilpatrick notified the Hickman
County authorities that the Lewis County authorities had an incident with the appellant and that the
appellant may be heading toward Hickman County and was possibly armed and dangerous. On that
same date Detective Larry Holman, Jr., of the Hickman County Sheriff’s office was notified that
officers were going to the residence of the appellant’s nephew, Jeff Chandler. When Detective
Holman and the other Hickman County officers arrived in the vicinity of the residence, they
encountered Kenneth and Lehman Chandler, the appellant’s brothers. The brothers requested five
minutes to try to talk the appellant into coming out of the woods where he was hiding.

       The officers agreed to wait, and after approximately five minutes proceeded to drive to the
residence. Once they exited their cars they heard the appellant yelling in the woods. Since Detective
Holman had been apprised of the situation in Lewis County, the Hickman County officers discussed
how best to handle the appellant. Because Kenneth Chandler was afraid that the appellant would
harm his son, Jeff, he insisted that the officers not wait any longer in trying to get his son out of the
residence.

        Chief Deputy James “Hootie” Bentley and Deputy Daryl Grove of the Hickman County
Sheriff’s office drove up the hill toward the residence while announcing their presence over the
police car’s public address system. A few minutes later, Deputy Bentley radioed Detective Holman
and Deputy Brandy Sullivan to begin walking up the hill to the woods behind Jeff Chandler’s house.
The officers could hear the appellant yelling something like “it’s a good night for a pig killing.”

        Detective Holman and Deputy Sullivan approached the woods from different angles.
Detective Holman approached the area in front of the woods, which was illuminated by a security
light, where he saw an old freezer and started to investigate when he heard a sound behind him.
When he turned he saw a muzzle flash and heard the blast of a weapon being fired. He retreated
back and then fell to the ground, having been shot in the legs. He stated that the appellant,
challenging the police to come get him, continued yelling “Come on pigs, come on.”

        At this point the other officers in the area began to return fire. Detective Holman saw that
the appellant continued to fire on the officers. He crawled over to the squad car and discovered that
Chief Deputy Bentley had also been shot. Detective Holman then heard over the car’s radio that
permission had been given to shoot out the security light in an effort to hide the officers from the
appellant. Detective Holman stated that at one point he heard the appellant approaching his position
but that the appellant subsequently turned and left. It was more than an hour and a half after the
incident began that the other officers arrived and the wounded deputies were transported to the


                                                  -2-
hospital, during which time the appellant continued to periodically direct shots towards police
officers. Eventually approximately one hundred police officers converged on the scene before the
appellant emerged from the woods with his arms outstretched as he walked toward the officers.
Detective Holman was hospitalized for a week and underwent extensive therapy to enable him to
walk again. Chief Deputy Bentley spent a total of fifty-two days in the hospital after discovering that
he had been shot with a double-ought buckshot, and that six pellets, each as big as a .22 round, had
hit him.

        Agent Robert Schlafly of the Tennessee Bureau of Investigation interviewed the appellant
after his arrest. The appellant initially denied any knowledge of what had happened. He stated that
he was distraught because his wife and daughter had left him and that he was disabled and unable
to work. He stated that he was on the hill that night when he heard police yelling for someone to
open the gate. He started down the hill but someone jumped out from behind a bush and hit him in
the head. He stated that he woke up the next morning on the side of the road and did not know how
he got there. In addition, he said that his wife and others were involved in a drug ring, and that on
the night in question, he had been attacked by these people. The appellant was asked if he was on
any type of medication, and he responded that he would “take the Fifth,” but later stated he took two
Tylenol that day and had in the past taken Lortab 5 for pain. He did acknowledge owning a twelve-
gauge shotgun and a fifty-caliber muzzle loader, but did not know where the weapons were.

        The appellant was informed that the officers who had been shot had lived and could identify
him as their shooter. At this point he admitted his involvement in the shooting, but contended that
he was only aware that “some people” had driven up the hill and started the shooting and that he, in
turn, shot back in self-defense. He stated that he spent the rest of the night running around the hill,
hoping to be shot.

       The appellant stated that when he saw the SWAT team coming up the hill, he decided to give
himself up to avoid any further trouble and to avoid getting hurt. He informed the TBI where the
shotgun that he used in the shootings could be found and willingly gave a blood sample, which tested
negative for drugs.

        Another of the appellant’s brothers, Clay Chandler, testified that the appellant’s personality
changed when he was sixteen. The appellant was in a serious car accident that required extended
use of pain medication. The appellant also had marriage problems around 1972 and was admitted
to Middle Tennessee Mental Health Institute. Clay also stated that sometime in the 1980's the
appellant again had marriage problems and was admitted to the Middle Tennessee Mental Health
Institute. He also testified that even though the appellant had marital problems, he had remained
married to the same woman for twenty years.

        In the weeks prior to the shooting, Clay notified the sheriff that the appellant was acting
oddly. He had been making his bed to look like he was sleeping in it and then sleeping in the woods
with his guns. Clay was concerned that the appellant might hurt himself or someone else.



                                                 -3-
       Lehman Chandler stated that in the days prior to the shooting, the appellant appeared to be
mixed up and was not making any sense. On the night of the shooting, Lehman tried to lure the
appellant out of the woods by telling the appellant that he had a new coon dog. However, on cross-
examination, Lehman stated that he was not afraid of his brother and did not consider him a threat.
Lehman also testified that he had not talked to the appellant on the day in question and could not say
what his state of mind was on that day.

        Hickman County Sheriff Frank Atkinson testified that he had known the appellant since
1960. Sheriff Atkinson testified that about a week before the shooting, both Clay and Lehman
Chandler came to see him to relate an incident where the appellant had been asked to leave their lake
because he was armed. Both Chandlers were concerned about the appellant’s state of mind. On the
day of the shooting, Sheriff Atkinson contacted Chief Deputy Bentley to share those concerns.

       The appellant’s sister, Jane Gilbert, testified that in the weeks prior to the shooting, the
appellant’s wife had left him. Gilbert stated that the appellant usually had problems when he was
experiencing marital discord, but that he was a good father and seemed responsible. In the week
preceding the shooting, the appellant called Gilbert several times telling her that he missed his wife
and daughter. On Thursday, prior to the shooting on Sunday, the appellant left several nonsensical
messages on Gilbert’s answering machine.

        Jeff Simerly, a friend of the appellant, said that he spoke with the appellant on a daily basis
since his wife left him. Simerly also noted that he had several nonsensical conversations with the
appellant, including one in which the appellant alleged that he had been raped with a broom handle
by drug dealers and that his estranged wife was involved in a cocaine ring.

        Jeff Chandler, the appellant’s nephew, testified that on the night of the shooting, the appellant
came to his home shortly after 8:00 p.m. The appellant told Jeff that he had been in a fight in
Hohenwald and needed to clean up. Jeff asked the appellant if he was then going home, and the
appellant stated that he was going to sleep on the ridge, meaning outside. Jeff testified that at that
time the appellant seemed okay and calm. The appellant left about an hour later. Around 10:00
p.m., Jeff was awakened by the sound of a car at his home. He looked out the window and saw the
appellant at the bottom of the driveway sneaking up the hill carrying a gun. At this point, Jeff
notified Kenneth, his father, to apprise him of the situation.

       Dr. Keith Caruso testified that the appellant suffered from schizoaffective disorder, bipolar
type. He stated that such a condition was episodic, meaning that the appellant could be fine at times
but suffer depressive or manic episodes at other times. He also noted that the appellant was
susceptible to episodes when his personal relationships were in trouble. Dr. Caruso opined that the
appellant’s condition would result in delusions causing the appellant to believe that his wife was
involved in the drug trade and that there was a conspiracy to kill him. Dr. Caruso noted that the
appellant had back problems and had been prescribed an antidepressant and another drug called
Depakote for the condition. He stated that Depakote is also used to treat bipolar disorder and when
the appellant’s wife left, he discontinued taking his medication, which resulted in the shooting. Dr.


                                                  -4-
Caruso further opined that the appellant’s medical condition caused him to be unable to appreciate
the wrongfulness of his actions. He stated that the appellant’s delusions made him believe he was
acting in self-defense.

       On cross-examination, Dr. Caruso agreed that the appellant had the capacity to think clearly
and plan his attack, but that his mental illness caused him to misperceive the situation. He also
agreed that mental illness would not necessarily preclude the appellant’s ability to appreciate the
wrongfulness of an act.

        Dr. Rokeya Farooque and Dr. Samuel Craddock testified in rebuttal. Dr. Farooque opined
that the appellant suffered from adjustment disorder with disturbance of emotion and conduct and
borderline personality disorder. However, she stated that the appellant had some ability to reflect,
use judgment and premeditate and that he was able to appreciate the wrongfulness of his actions.

        Dr. Craddock testified that, based on all available information and interviews, the appellant
was aware of the nature of his actions and that he had the capacity to appreciate the wrongfulness
of assaulting another person. In addition, Dr. Craddock also agreed with Dr. Farooque’s opinion that
the appellant has some capacity to reflect or use judgment and to premeditate.

                                The Insanity Defense in Tennessee

       Tennessee recognizes legal insanity as an affirmative defense to prosecution for a criminal
act under certain circumstances. Tennessee Code Annotated section 39-11-501 provides:

               (a) It is an affirmative defense to prosecution that, at the time of the
               commission of the acts constituting the offense, the defendant, as a
               result of a severe mental disease or defect, was unable to appreciate
               the nature or wrongfulness of such defendant’s acts. Mental disease
               or defect does not otherwise constitute a defense. The defendant has
               the burden of proving the defense of insanity by clear and convincing
               evidence.

               (b) As used in this section, “mental disease or defect” does not
               include any abnormality manifested only by repeated criminal or
               otherwise antisocial conduct.

               (c) No expert witness may testify as to whether the defendant was or
               was not insane as set forth in subsection (a). Such ultimate issue is
               a matter for the trier of fact alone.

Tenn. Code Ann. § 39-11-501. Under this statute the defense applies only when the defendant has
a severe mental disease or defect which results in his or her inability to “appreciate the nature or
wrongfulness” of his or her acts. See State v. Flake, 88 S.W.3d 540, 550 (Tenn. 2002) (Flake I); see


                                                 -5-
also State v. Flake, No. W2001-00568-SC-R11-CD, 2003 WL 21788920 (Tenn. Aug. 5, 2003)
(Flake II). In addition this statute squarely places the burden of establishing the defendant’s insanity
by “clear and convincing evidence on the defendant,” and unlike prior law, the State has no
obligation to offer evidence establishing the defendant’s sanity. See Flake 88 S.W.3d at 550.

        In Flake I the Tennessee Supreme Court held that under current law, when reviewing a jury’s
rejection of the insanity defense, an appellate court should reverse that decision only if, considering
the evidence in the light most favorable to the prosecution, no reasonable trier of fact could have
failed to find that the defendant’s insanity at the time of the offense was established by clear and
convincing evidence. See Flake 88 S.W.3d at 554. The Court explicitly rejected any notion that
the State must rebut defense proof of insanity with substantial evidence and noted that the current
statute imposes no burden whatsoever on the prosecution. See id. In determining the propriety of
the jury’s rejection of the insanity defense, the supreme court emphasized that an appellate court
must consider all the evidence in the record, including the defendant’s actions and words at or near
the time of the offense and the lay and expert testimony on the issue of sanity. See id. Thus, it is
clear that the supreme court of this state has explicitly rejected the instant defendant’s argument that
the State was required to rebut defense proof on the issue of sanity.

       Reviewing the evidence in this case under the principles outlined above, it appears that the
appellant has failed to meet his burden of demonstrating to this Court that no reasonable trier of fact
could have failed to find that the appellant was insane.

       Witnesses testified that earlier in the evening, prior to shooting the deputies, the appellant
appeared calm after having been in a fight in Lewis County. During the stand-off with the deputies
the appellant made specific threats to kill the deputies, or “pigs,” as he referred to them. The
testimonies of both Drs. Farooque and Craddock established that although the appellant has some
mental instability he nevertheless could understand that his actions were wrong. Under these
circumstances we cannot say that no reasonable juror could have failed to find that the appellant was
insane. Thus, the jury was well within its province in rejecting the insanity defense.

                                            Premeditation

        The appellant maintains that expert testimony established his inability to “premeditate” his
actions and therefore he could not be found guilty of attempted first degree murder which has
“premeditation” as one of its elements. See Tenn. Code Ann. §§ 39-12-101, 39-13-202. We must
respectfully disagree.

        Both Drs. Farooque and Craddock testified that while the appellant has some mental
impairment, he was nevertheless able to reflect and use judgment about his actions. These experts
diagnosed the appellant as delusional and paranoid based on his apparent belief that the deputies
were in a conspiracy with drug dealers to kill him. However, as this Court has previously stated, “a
criminal defendant may fix his thoughts upon murder and form an opinion or conclusion thereon
prior to committing the murder although the facts upon which he bases his intent to kill are the


                                                  -6-
product of delusions stemming from a mental illness or defect.” State v. Daryl Keith Holton, No.
M2000-00766-CCA-R3-DD, 2002 WL 1574995, at *19 (Tenn. Crim. App., at Nashville July 17,
2002) (automatic death penalty appeal pending).

        Whether a defendant has acted with premeditation is a question of fact for the jury to
determine, and it may be inferred from the manner and circumstances of the killing. See State v.
Gentry, 881 S.W.2d 1, 3 (Tenn. Crim. App. 1993). In this case the appellant may have believed that
the deputies were part of some conspiracy. However, he was aware they were law enforcement
officers, he was aware they had come to take him into custody, he lay in wait in a prone posture to
ambush the deputies and he verbally threatened them. From this evidence the jury could legitimately
conclude that the appellant premeditated his attempt to kill at least one of the officers. This issue
is without merit.
                                            Conclusion

       In light of the foregoing the judgments of conviction are AFFIRMED.


                                                      ___________________________________
                                                      JERRY L. SMITH, JUDGE




                                                -7-